January24, 1939


Hon. W. Lee O'Daniel
Governorof Ttxss
Austin,Texas

Dear Governor:
                                    OpinionNo. O-193
                                    Re: Legalityof suspensionof
                                        statutesby resolution

This Departmentis in receiptof your letterof the 23rd instant,re-
questingan opinion as to the legalityof (Iproposedresolutionsuspending
the operationof certainstatutes.

The statutesreferredto were passedby bills in compliancewith Section
30 of Article 3 of the State Constitution,
                                         which prohibitsthe passageof
any law exceptby bill.

The SupremeCourt of this State, in the case of City of San Antoniovs.
Micklejohn,33 S. W. 735, 89 Tex. 79, states that .slsw msy not be repesled
by a resolution,and that "the act which destroysshouldbe of equal dignity
with that which establishes."

We, therefore,advisethat the resolution,if passed,would not have the
legal effectof suspendingthe statutesreferredto, but that the repealor
suspensionof these statutesmust be by bill,

                                     Yours respectfully,

                               ATTC@BX GEIIERAL
                                              OF TEXAS

                               s/A. S. Rollins



                               BY
                                    A. S. Rollins
                                        Assistant

AsR:PBP

Approved
s/ GFxwD c. MANN
ATTORNEI!
        GENERALOF !CEXAS